Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendment is needed to correct the missing claim dependency which was in the earlier submitted claims.
The application has been amended as follows: 
Claim 9: line 1, replace “claims” with “claim 8” for proper dependency.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention a computerized process for movement classification using a motion capture suit includes the step of providing the motion capture suit worn by a user. The motion capture suit comprises a set of position sensors and a Wi-Fi system configured to communicate a set of position sensor data to a computing system. The process includes the step of providing the computing system to: receive a set of position data from the motion capture suit for a specified time window of data comprising X, Y and Z axis positions and a joints-angle data for each position sensor of the set of position sensors, transforming each joints-angle data to a corresponding frequency domain using a fast Fourier transformation to remove any time dependency value, after the fast Fourier data transformation, train a support vector machine using the X, Y and Z axis positions data and the frequency domain data as input, using the support vector machine to predict a set of body positions and movements.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was computerized process and computerized system including, inter alia, 
receive a set of position data from the motion capture suit for a specified time window of data comprising X, Y and Z axis positions and a joints-angle data for each position sensor of the set of position sensors, 
transforming each joints-angle data to a corresponding frequency domain using a fast Fourier transformation to remove any time dependency value, 
after the fast Fourier data transformation, train a support vector machine using the X, Y and Z axis positions data arid the frequency domain data as input, 
using the support vector machine to predict a set of body positions and movements, of claims 1 and 11 (fig. 1).
Bang et al. (US 2009/0322763) teaches an apparatus and a method of effectively creating real-time movements of a three-dimensional virtual character by use of a small number of sensors. More specifically, the motion capture method, which maps movements of a human body into a skeleton model to generate movements of a three-dimensional (3D) virtual character, includes measuring a distance between a portion of a human body to which a measurement sensor is positioned and a reference position and rotation angles of the portion, and estimating relative rotation angles and position coordinates of each portion of the human body by use of the measured distance and rotation angles.  Bang does not teach nor suggest above creation and use of a support vector machine as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628